   Case 2:20-cv-04461-DOC-GJS Document 8 Filed 08/12/20 Page 1 of 1 Page ID #:79

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case           2:20-cv-04461-DOC-GJS                                      Date     August 12, 2020
 No.
 Title          Tyshaun Andrew Jackson v. Warren L. Montgomery



 Present:                    Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
         Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                    None present                                           None present

 Proceedings:             (IN CHAMBERS) Order to Show Cause Why Rhines Stay Should
                          Not Be Vacated

       On June 18, 2020, at Petitioner’s request, the Court issued an Order granting a
Rhines1 stay in this case [Dkt. 7, “Stay Order”]. The Stay Order provided that, “[w]ithin
45 days of this Order and every 60 days thereafter, Petitioner must file a brief Status
Report, in which he advises the Court of the status of his state habeas proceeding(s).”
The Stay Order also provided that “Petitioner is cautioned that the failure to comply with
these requirements may result in the Court ordering the stay to be vacated nunc pro tunc.”

       It is now 55 days past the issuance of the Stay Order and Petitioner – who is
represented by counsel – has not filed the initial Status Report ordered. Accordingly,
Petitioner is ORDERED TO SHOW CAUSE why the Rhines stay in this case should not
be vacated nunc pro tunc. By no later than September 2, 2020, Petitioner shall file a
Response to this Order To Show Cause explaining why the Rhines stay should continue.
Alternatively, by that same September 2, 2020 deadline, Petitioner simply may file the
required initial Status Report. The failure to comply will result in the vacating of the
Rhines stay.

         IT IS SO ORDERED.

         1
                 See Rhines v. Weber, 544 U.S. 269 (2005).


                                                                                       Initials of preparer _efc___
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                      Page 1 of 1
